MEMORANDUM *
Appellant’s argument — that there was insufficient evidence as a matter of law to sustain his conviction under 18 U.S.C. § 924(c) for carrying a weapon during and in relation to a drug sale — is foreclosed by the Supreme Court’s interpretation of “carry.” See Muscarello v. United States, 524 U.S. 125, 137, 118 S.Ct. 1911, 141 L.Ed.2d 111 (1998); see also United States v. Medinar-Chavarin, 147 F.3d 1161, 1162 (9th Cir.1998). The government showed at trial with sufficient evidence that appellant had a gun in his proximately-loeated vehicle; under Muscarello, this is sufficient to show that he “carried” a gun in a manner consonant with the statute.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.